Citation Nr: 1709816	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  07-20 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected Crohn's disease.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an increased rating for Crohn's disease, rated 30 percent disabling prior to November 14, 2011, and 60 percent thereafter.

4.  Entitlement to a separate compensable rating for bowel resection scar due to Crohn's disease.

5.  Entitlement to an initial compensable rating for left ear hearing loss.

6.  Entitlement to service connection for erectile dysfunction (ED).

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to special monthly compensation (SMC) based on loss of use.

9.  Whether new and material evidence has been received to reopen the claim of service connection for sinusitis.

10.  Whether new and material evidence has been received to reopen the claim of service connection for osteoporosis with joint manifestations.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military duty from September 1981 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a March 2006 rating decision, the RO denied a rating in excess of 30 percent for Crohn's disease.

In a September 2007 rating decision, the RO denied service connection for hypertension.

In a January 2012 rating decision, a 60 percent rating for Crohn's disease was awarded, effective November 14, 2011.  The Veteran disagreed with the effective date for the award of that 60 percent rating.  The Veteran disagreed with the effective date assigned for the 60 percent rating for Crohn's disease.

In a September 2012 rating decision, the RO granted service connection for left ear hearing loss, and assigned a noncompensable disability rating, effective April 14, 2011.  In addition, service connection for right ear hearing loss was denied.  The Veteran disagreed with the denial of service connection for right ear hearing loss and the initial rating assigned for left ear hearing loss.

In March 2011, the Veteran testified before a Veterans Law Judge via live videoconference on the issues of an increased rating for Crohn's disease and service connection for hypertension.  A transcript of that proceeding is of record.  In a January 2017 letter, the Veteran was informed that the Veterans Law Judge who presided over the March 2011 hearing retired and offered the Veteran the option of having a new hearing.  In a February 2017 Board Brief, the Veteran's attorney explained that the Veteran did not desire a new hearing with regard to the issues on appeal (including those for which the Veteran did not already have a hearing) and submitted the brief in lieu of a Board hearing.

In October 2011, the Board remanded the issues of an increased rating for Crohn's disease and service connection for hypertension.

While the Veteran perfected an appeal of the issue of entitlement to an earlier effective date for the increase in the evaluation of Crohn's disease from 30 to 60 percent, see May 2014 Statement of the Case, the Board finds that this issue is not distinct from the increased rating claim.  Indeed, the Veteran's appeal of the increased rating issue emanates from his claim for an increased rating in April 2005, which includes both "stages" of the rating-i.e., both 30 and 60 percent.  This is furthered by the Veteran's attorney's argument that a 60 percent rating for Crohn's disease is warranted from the April 19, 2005, date of claim for an increased rating.  See February 2017 Board Brief.  Thus, the issues are not separate or distinct and the Board will consider them in tandem.  Further, as the award of the 60 percent rating for Crohn's disease, effective November 14, 2011, does not represent an award of the complete benefit sought on appeal with respect to the increased rating issue, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board acknowledges that the Veteran was previously represented by attorney Kenneth L. LaVan.  However, in December 2016, the Veteran executed an Appointment of Individual as Claimant's Representative in favor of attorney Adam Neidenberg.  The Board recognizes this change in representation.

The Board notes that the Veteran has timely disagreed with an October 2014 rating decision that denied service connection for hemorrhoids, a December 2016 rating decision that denied a TDIU, and an April 2016 rating decision that denied claims of service connection for numerous disabilities.  To date, however, the RO has not issued an SOC-the next step in the appellate process-for those issues.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  While identification of such facts would typically warrant a remand (rather than a referral), here, the record indicates that the RO is developing those issues for appeal.  The Board thus notes these matters without directing specific development. 

The issues of an increased rating for left ear hearing loss, service connection for ED and migraine headaches, entitlement to SMC, and reopening the claims of service connection for osteoporosis with joint manifestations and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is in at least relative equipoise as to whether right ear hearing loss is related to active service.

2.  The evidence is in at least relative equipoise as to whether hypertension is caused by service-connected Crohn's disease.

3.  Since April 19, 2005 (the date of the Veteran's claim for an increased rating), Crohn's disease has been manifested by severe ulcerative colitis, with numerous attacks a year and malnutrition; but pronounced ulcerative colitis resulting in marked malnutrition, anemia and general debility or with serious complications as liver abscess has not been shown.

4.  The Veteran's scar associated with his bowel resection due to Crohn's disease is not shown to be of the face, head or neck, or to measure greater than 39 square cm; however, the scar is painful, but not unstable.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for hypertension, secondary to Crohn's disease, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  Since April 19, 2005, the criteria for a 60 percent rating for Crohn's disease, and no higher, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7323 (2016).

4.  The criteria establishing a separate 10 percent evaluation, and no higher, for a bowel resection scar due to Crohn's disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7804 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated July 2006 to the Veteran, which fully addressed all notice elements related to increased rating claims.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for an increased rating, of the Veteran's and VA's respective duties for obtaining evidence.  A July 2011 letter informed the Veteran of the process by which disability ratings and effective dates are assigned.  The Board notes that theses notices were not provided prior to the initial adjudication of the increased rating claim.  However, the claim was subsequently readjudicated in a January 2012 Supplemental Statement of the Case.  Notably, the Veteran has not claimed any prejudicial impact due to any notice deficiencies.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (holding the Veteran has the evidentiary burden of alleging and proving that an error in notice timing or content was unduly prejudicial to his claim).  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.

The Veteran has been afforded multiple VA examinations over the course of this appeal detailing the severity of his service-connected Crohn's disease.  As indicated in the discussion below, each examiner performed a thorough physical evaluation of the Veteran.  Further, each examiner reviewed the Veteran's pertinent medical history and provided findings responsive to the applicable rating criteria.  Thus, the Board finds the examinations are adequate to decide the increased rating issue.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Finally, the Board finds that substantial compliance with the Board's remand directives has been achieved.  A contemporaneous VA examination to determine the severity of Crohn's disease was conducted in November 2011 and the examiner commented on the impact of Crohn's disease on employment.  Updated VA treatment records have been obtained.  As such, the Board finds that substantial compliance with the Board's remand directives has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

I.  Right Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that an April 2012 VA examination did not show right ear hearing loss for VA purposes under 38 C.F.R. § 3.385.  However, an October 2016 Disability Benefits Questionnaire (DBQ) showed hearing loss for VA purposes under 38 C.F.R. § 3.385.  Thus, the Veteran has right ear hearing loss for VA purposes under 38 C.F.R. § 3.385.

In-service noise exposure was confirmed at the April 2012 VA examination.

The Board acknowledges that there is no etiological opinion with regard to the right ear hearing loss.  However, the April 2012 VA examiner opined that it was at least as likely as not that left ear hearing loss was related to in-service noise exposure (presumably, the examiner offered no opinion as to the right ear as hearing loss for VA purposes in the right ear was not shown at that examination).  The examiner stated that while exit examination was normal, onset of symptoms typically occurs years after noise exposure and the Veteran was exposed to loud noises, such as tank noise, explosions, artillery fire and aircraft noise.  This opinion is probative as to the etiology of the Veteran's left ear hearing loss.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

While the examiner's opinion does not specifically refer to the right ear, it is not apparent that the rationale would only apply to the left ear.  Indeed, the reasoning of the examiner's opinion appears applicable to both left, and right, ear hearing loss.  The rationale is not ear-specific (i.e., one ear was more prone to hearing loss during service).  Given the above, the Board finds that the probative opinion as to left ear hearing loss also applies to right ear hearing loss.  There is no evidence counter to the April 2012 VA examiner's opinion.

Thus, the Board concludes that the evidence is in at least equipoise as to whether current right ear hearing loss is related to in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that he has right ear hearing loss that is related to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to service connection for right ear hearing loss is therefore warranted.

II.  Hypertension

Service connection may also be established if the evidence of record shows disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

That the Veteran has been diagnosed with hypertension is not in question.  See June 2007 VA Examination Report.

The Veteran was afforded a VA examination in November 2011.  There, the examiner opined that it was less likely than not that hypertension was related to medication used to treat Crohn's disease.  The examiner stated that while hypertension is a known side effect of long term steroid use, this is thought to be due to increased sodium and fluid retention.  The examiner stated that the Veteran's use of steroids has not been frequent, and high blood pressure returns to normal after steroid use is discontinued.  The examiner pointed to risk factors of age, race, gender and family history as the causes of hypertension.

An opinion from Dr. T.R.C., M.D., dated March 2016, concludes that hypertension is related to the medications the Veteran takes to treat Crohn's disease.  She noted the use of several medications to treat the Veteran's Crohn's disease, including corticosteroids.  Dr. T.R.C. explained that the Veteran does have risk factors for developing hypertension, but the numerous medications the Veteran uses to treat his Crohn's disease have been proven to elevate blood pressure over the long term.  This led Dr. T.R.C. to conclude that it was at least as likely as not that hypertension is secondary to service-connected Crohn's disease.

All of the opinions with respect to the impact of the Veteran's Crohn's disease medications on his development of hypertension are probative.  The Board assigns equal weight to the probative, well-reasoned opinions, which are in conflict with one another.  Thus, the evidence is equally balanced as to whether medications used to treat service-connected Crohn's disease caused the Veteran's development of hypertension.  The Board therefore concludes that the evidence is in at least equipoise as to whether hypertension is caused by service-connected Crohn's disease.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that he has hypertension that is secondary to service-connected Crohn's disease.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to service connection hypertension is therefore warranted.

III.  Crohn's Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381   (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim. The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart, 21 Vet. App. at 509-10.

Crohn's disease has been rated 30 percent disabling prior to November 14, 2011, and 60 percent thereafter.

There is no Diagnostic Code (DC) directly applicable to Crohn's disease. The Veteran's service-connected Crohn's disease is currently rated by analogy to DC 7323 (ulcerative colitis).  38 C.F.R. § 4.20.  Under this DC, moderately severe symptoms with frequent exacerbations warrant a 30 percent rating.  A 60 percent rating is warranted for severe symptoms with numerous attacks a year and malnutrition, with health only being fair when disease is in remission.  A 100 percent rating is warranted for a pronounced condition, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  38 C.F.R. § 4.114, DC 7323.

Turning to the evidence of record, the Veteran was afforded a VA examination in August 2005.  It was noted that the Veteran lost eight pounds in three months, going from 161 to 153 pounds.  Right abdominal pain was noted.  Nausea, diarrhea, alternating constipation and diarrhea and bloody stools were noted.  Symptoms occurred as often as monthly, lasting as long as three to four days.  The number of attacks in the prior year was 15.  The Veteran was well nourished.  The abdomen was tender.  The examiner noted that there was no significant anemia and Crohn's disease did not cause malnutrition.

An undated letter from Dr. M.W., M.D., notes that the Veteran's disability is characterized by periods of relapse and remission.  During relapse, it was noted that symptoms limit the Veteran physically.

Treatment records show that the Veteran underwent laparoscopic hand assisted ileal colectomy with ileocolonic anastomosis in 2006. 

The Veteran was afforded a VA examination in September 2010.  It was noted that over the past three years, the Veteran lost 20 pounds.  His weight was 161 pounds.  Crohn's disease was noted as causing nausea, vomiting, diarrhea, abdominal pain, eye problems, mouth sores, skin rash, joint pain, fatigue, loss of appetite and ulcers.  There was no chronic constipation and alternating diarrhea and constipation.  Diarrhea was noted.  Right-sided abdominal pain was also noted.  Symptoms include constant distress and cramps.  It was noted that the Veteran misses time from work due to Crohn's disease.  The Veteran was well nourished.  There was no intestinal fistula on examination.  There was tenderness to palpitation at the abdomen.  Rectal examination was normal.  Scar due to bowel resection was noted.  The scar was 7 centimeters by 1 centimeter.  The scar was painful, but superficial with no tissue damage.  The examiner stated that Crohn's disease does not cause malnutrition or anemia.

The Veteran was afforded a VA examination in November 2011.  Diarrhea occurring five to ten times per day was noted.  Sometimes stools were described as bloody.  Nausea and vomiting were also noted.  Episodes of bowel disturbance with abdominal distress occurring more or less constantly were noted.  There was no weight loss attributable to Crohn's disease.  There was no malnutrition, serious complications or health effects attributable to Crohn's disease.  Missed time from work due to Crohn's disease was noted.

A September 2016 intestinal surgery DBQ is of record.  Resection of the small and large intestines was noted.  There was no persistent fistula.  Symptoms were daily diarrhea, occasional nausea and vomiting, fever, and fluctuations in weight.  There was weight loss due to intestinal surgery.  Baseline weight was 175 pounds and current weight was 162 pounds.  Weight loss was sustained for at least three months.  There was no interference with absorption and nutrition.  Impairment of employment was noted as missed time due to Crohn's disease and frequent use of the bathroom.

A September 2016 intestinal conditions DBQ is also of record.  Chronic diarrhea was noted.  Diarrhea is daily, while nausea, vomiting, and inability to hold leaks were noted as occasional.  Anemia was not noted as a symptom.  Frequent episodes of bowel disturbance with abdominal distress were noted.  Exacerbations were described as pain in the right side with weight loss and fever.  Seven or more exacerbations in the past 12 month were recorded.  Weight loss from 175 pounds to 162 pounds was noted.  General debility was noted.  There were no serious complications such as liver abscess.  Malnutrition was not noted.  An 8 centimeter by 2 centimeter mid-abdomen scar was noted, but it was not painful or unstable.  Impairment of employment was noted as missed time due to Crohn's disease and frequent use of the bathroom.

Voluminous VA and private treatment records note symptoms largely congruent with the VA examinations and DBQs of record.  Notably, those records describe loose stools and occasionally bloody stools.  Some weight loss is also noted.  Frequent need to use the bathroom is described, as is abdominal pain.  Importantly, treatment records do not reflect any fistula of the intestine, anemia, or marked malnutrition, nor is there any evidence of any serious complication such as liver abscess.

Given the above, the Board concludes that a 60 percent rating under DC 7323 from April 19, 2005 (the date of the Veteran's claim for an increased rating), forward.  The evidence reflects that the Veteran's Crohn's disease has been severe with numerous attacks per year and malnutrition.  The Veteran's health is merely fair during remissions.  VA examinations show that the Veteran experiences bouts of diarrhea, nausea, abdominal pain, and vomiting on a frequent basis.  Notably, the Veteran's attorney has not argued for a 100 percent rating under DC 7323.  See Board Brief.  Nonetheless, the Board has considered the Veteran's argument that an increased rating is warranted.  While the Veteran is competent to report his symptomatology, he has not asserted that he experiences marked malnutrition and anemia or serious complication such as liver abscess, as is required for a rating in excess of 60 percent under DC 7323.  Indeed, anemia has not been shown on any VA examination.  Likewise, there is no evidence that the Veteran has some serious complication like liver abscess due to his Crohn's disease.  To the extent that the Veteran asserts that he experiences anemia or some serious complication like liver abscess, he is not competent to opine on those complex medical questions.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  For those reasons, a 60 percent rating, and no more, for Crohn's disease is warranted under DC 7323 from April 19, 2005, forward.

The Board acknowledges the Veteran's argument that a separate rating is warranted under DC 7330.  See Board Brief.  However, that DC requires fistula of the intestine, which is either persistent or occurs after attempt at operative closure.  38 C.F.R. § 4.114, DC 7330.  There is absolutely no evidence of any fistula.  Indeed, on the September 2010 VA examination, fistula was explicitly denied.  The same is true of the September 2016 DBQ.  Review of the relevant treatment records does not indicate any fistulas.  To the extent that the Veteran asserts that he has a fistula, he is not competent to opine as to that complex medical question.  Jandreau, 492 F.3d at 1376, n. 4.  Without any competent evidence of a fistula, a rating in under DC 7330 is not warranted.

Additionally, the Board notes that resection of the small and large intestine is noted.  Those disabilities, respectively, can be rated under DCs 7328 and 7329.  However, separate ratings under DC 7328 or 7329 would violate 38 C.F.R. § 4.114, which prohibits combining rating under DCs 7301 to 7329, inclusive.  As the Veteran is rated under DC 7323, additional rating under DCs 7328 and 7329 are not permissible.  Additionally, the Veteran is rated 60 percent for Crohn's disease under DC 7323.  Neither DC 7328 or 7329 provides a rating in excess of 60 percent.  Thus, rating under either DC 7328 or 7329 would not allow for a rating higher than 60 percent.

The Board, however, does find that a separate 10 percent rating is warranted for the residual scar due to the Veteran's laparoscopic hand assisted ileal colectomy with ileocolonic anastomosis.  At the 2010 VA examination, a scar due to bowel resection was noted.  At the 2010 VA examination, the scar was 7 centimeters by 1 centimeter.  The scar was painful, but superficial with no tissue damage.  Since there is no evidence that the scar is unstable or to be of the face, head or neck, or to measure greater than 39 square cm, a separate rating of 10 percent, and no higher, for bowel resection scar is warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2016).  There is no evidence or argument that a higher separate rating for the scar is warranted.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claims for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).   If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16. When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the symptomatology and impairment caused by the Veteran's Crohn's disease is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Here, the Crohn's disease is manifested by abdominal pain, diarrhea, vomiting, nausea, and some difficulty gaining weight and/or weight loss.  The applicable rating criteria expressly contemplate the level of severity of the Veteran's Crohn's disease.  Indeed, DC 7323 contemplates whether colitis is pronounced, severe, moderately severe, or moderate.  The Veteran's symptomatology is considered when determining the level of severity of the Veteran's Crohn's disease.  The criteria thus contemplate the symptoms, and consideration of whether there has been marked interference with employment or frequent hospitalization is therefore not required

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities." Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495   (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's Crohn's disease has been raised explicitly and by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   There is indisputable evidence that the Veteran has to take time off of work due to his Crohn's disease and he also has to use the bathroom frequently due to his disability.  However, the Veteran continues to be able to work full-time as a letter carrier for the United States Postal Service (USPS).  He has maintained full time employment since 1999.  See September 2016 Request for Employment Information in Connection with Claim for Disability Benefits.  Indeed, the Veteran earned $59,000 last year and he worked eight hours per day, 40 hours per week.  

The Board acknowledges the Veteran's argument that the Veteran's employment is a "sheltered workshop."  Board Brief at 7.  It is further argued that but for his accumulated sick time and accommodations to allow the Veteran to frequently use the bathroom, the Veteran would not be able hold his job and he would not be able to find employment elsewhere.  This argument is in accord with the private vocational assessment conducted May 2016, whereby it was concluded that the Veteran's disability would prohibit him from working elsewhere.

While the term "sheltered workshop" is not defined in the regulation, the Wage and Hour Division of the United States Department of Labor (DOL) uses the terms sheltered workshop and work center interchangeably to mean a place that has "historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities."  See Sheltered Workshop, Department of Labor, Wage & Hour Division, Field Operations Handbook.

Given the above evidence, a TDIU pursuant to Rice is not for assignment.  The Veteran is working full time as a letter carrier for USPS.  USPS is not a "sheltered workshop," per the definition used by DOL.  The Veteran still continues to complete the essential functions of his job as a letter carrier, despite having to utilize sick time and use the bathroom frequently.  USPS has provided the Veteran the accommodation of being able to use the bathroom when needed.  The Veteran's use of sick time and leave under the Family Medical Leave Act (FMLA) has impacted his employment status.  However, USPS has allowed the Veteran a reasonable accommodation in permitting him to use the bathroom as necessary and allowing him to take leave as needed.  While there is some employment impact on the Veteran, service-connected Crohn's disease is not of such a severity to render him unemployable.  Throughout the entirety of this appeal, the Veteran has maintained full-time employment with USPS, earning as much as $59,000 last year.  This is not some sort of "protected workshop," per DOL's definition of that term.  There is no evidence that the Veteran is of such inability to perform his job functions that he is on the verge of termination.  At bottom, the Veteran is employed full-time in a substantially gainful occupation and he has maintained that employment with the assistance of reasonable accommodations of USPS.  Given that the employment is not a sheltered workshop, the Veteran's Crohn's disease does not warrant a TDIU pursuant to Rice.

For all the foregoing reasons, a rating of 60 percent, but no higher, is warranted for Crohn's disease from April 19, 2005, forward.  In addition, a separate 10 percent rating is warranted for the resultant surgery scar.  However, as the preponderance of the evidence is against any higher or further separate rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for hypertension, secondary to Crohn's disease, is granted.

From April 19, 2005, a 60 percent rating, and no higher, for Crohn's disease is granted.

A separate 10 percent rating, and no higher, for bowel resection scar due to Crohn's disease is granted.


REMAND

As discussed above, service connection for right ear hearing loss has been granted.  Remaining on appeal is the Veteran claim for an initial compensable rating for left ear hearing loss.  Given that the Veteran is now service connected for bilateral hearing loss (not just left ear hearing loss), the Veteran's disability requires application of a wholly separate rating table.  See 38 C.F.R. § 4.85.  Such evaluation is dependent on the initial rating of the right ear, which has not been determined, in the first instance, by the AOJ. 38 C.F.R. § 4.85(h), Table VII.  Therefore, the Board finds that a rating decision of, now, service-connected bilateral hearing loss, in the first instance, is required by the AOJ, prior to any appellate review and adjudication by the Board.

With regard to the other issues, remand is required for issuance of a Statement of the Case.  In an October 2013 rating decision, service connection for ED and migraine headaches, as well as entitlement to SMC based on loss of use, and reopening the claims of service connection for osteoporosis with joint manifestations and sinusitis.  The Veteran timely disagreed with that rating decision in November 2013.  It is not apparent that the RO is developing these issues for appeal.  When a veteran files a timely notice of disagreement, and the RO has not issued a statement of the case, a remand is warranted to remedy this procedural deficiency.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon, 12 Vet. App. 238.  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  The RO should adjudicate and assign a rating for the Veteran's service-connected bilateral hearing loss, based on the evidence of record.  The Veteran and his representative should be afforded an opportunity to present additional evidence for such rating decision, and provided proper notice for any action conducted by the RO.

2.  If the determination of the disability rating for the Veteran's bilateral hearing loss remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

3.  Take appropriate action pursuant to 38 C.F.R. § 19.26  in response to the October 2013 NOD concerning the Veteran's claims for entitlement to service connection for ED and migraine headaches, as well as entitlement to SMC based on loss of use, and reopening the claims of service connection for osteoporosis with joint manifestations and sinusitis, including issuance of an SOC.  Only if a timely substantive appeal is filed should these issues be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


